Judgment unanimously affirmed. Memorandum: Defendant was convicted of unlawful imprisonment in the first degree, robbery in the third degree and arson in the third degree. He challenges the sufficiency of the evidence with respect to each count, but particularly with respect to the arson count, where the evidence was wholly circumstantial. We have reviewed the evidence and find that it was legally sufficient (see, People v Bleakley, 69 NY2d 490; People v Benzinger, 36 NY2d 29, 32-33). We have examined defendant’s remaining arguments and find them to be without merit. (Appeal from judgment of Cayuga County Court, Corning, J.—arson, third degree, and other offenses.) Present— Callahan, J. P., Doerr, Green, Pine and Lawton, JJ.